DETAILED ACTION
The amendments filed 3/21/2022 have been entered. Claims 1-4 have been amended. Claims 1-5 remain pending in the application and are discussed on the merits below.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant's arguments filed 3/21/2022 have been fully considered but they are not persuasive. 
Regarding applicant’s arguments toward the rejections under 35 USC § 101, applicant asserts: 
“a vehicle is not an abstract idea,” and 
“a prediction apparatus to be provided on a vehicle is also not an abstract idea” 
on page 8 of Applicant’s Remarks. However, Examiner respectfully disagrees. The abstract idea is not the vehicle or the prediction apparatus but the actions performed by such. Under broadest reasonable interpretation, the limitations to “acquire information of another vehicle existing on the periphery of the vehicle and information of an object existing on the periphery of said another vehicle” (emphasis added) could simply be carried out as an observation of a location of another vehicle around the current driver and an object around the “another vehicle.” Further, the limitations “predict a behavior of said vehicle based on the information of said another vehicle and the information of the object” and “in a case that the object is a person and that the person turns eyes to a side of said another vehicle, it is predicted that said another vehicle will decelerate” can be performed in the mind as a determination that the “another vehicle” is a taxi and the object is a person waiting for the taxi and predicting the taxi would slow down to pick up the person waiting. As such, a mental process is stated, fulfilling Step 2A Prong 1. Further, the recited technology of a vehicle and prediction apparatus are written at a high level of generality and merely amount to applying the abstract idea into a technological environment. No action has been recited to integrate the abstract idea into a practical application. For example, the claim does not recite that the vehicle does anything with the acquired abstract idea (information and prediction). Thus, the rejections under 35 USC § 101 are maintained.
Regarding applicant’s arguments toward rejection to claim 1 under 35 USC § 103, applicant asserts: 
“Iguchi fails to teach or suggest ‘in a case that the object is a person and that the person turns eyes to a side of said another vehicle, it is predicted that said another vehicle will decelerate,’” and 
“Delp fails to teach or suggest at least the element of claim above”
In page 10 of Applicant’s Remarks. However, Examiner respectfully disagrees. The combination of Iguchi and Delp is relied on to teach the limitation above, not individually. Iguchi discloses predicting “that the detected taxi may be stopping” if “there is a person waiting to ride on the taxi” (see at least [0040]). This limitation is modified by Delp’s teaching of tracking and detecting the “gaze direction” of a “human traffic participant” (see at least [0102]) in order to determine whether the “human traffic participant” has acknowledged or seen a vehicle (see at least [0045]). Further one of ordinary skill in the art would have been motivated to make this modification in order “to indicate where a focus lies of a human traffic participant's attention” (see [0112]). Thus, examiner sets forth the combination of Iguchi and Delp teaches the limitation above.
Regarding applicant’s arguments toward rejection to claims 2-3 under 35 USC § 103, applicant asserts: 
		“neither Iguchi nor Nadeem teach or suggest at least the above element of claim 2”
In page 11 of Applicant’s Remarks, referring to the limitation “in a case that the object exists on a traveling route of said another vehicle, it is predicted that a person entering or exiting said another vehicle will not be performed even if said another vehicle stops.” However, Examiner respectfully disagrees. Iguchi discloses determining and predicting a taxi or bus will stop by observing the surrounding objects such as people or bus/taxi stops (see at least [0017] and [0040]). However, if the object was a traffic light showing a red light, as specified by claim 3, it would have been obvious to any driver that the bus was simply stopped due to the red light and not due to the bus stop. Nadeem teaches vehicle stops and waits at a red light (see at least [0075], [0114], and Fig. 8). Thus, examiner sets forth the combination of Iguchi and Nadeem teaches the limitations of claims 2-3.
Regarding applicant’s arguments toward rejection to claims 4-5 under 35 USC § 103, applicant asserts:
“Zhu fails to teach or suggest predicting ‘that the first other vehicle will stop based on a behavior of a person as the object, and that the second other vehicle will pass the first other vehicle’”
In page 13 of Applicant’s Remarks. However, Examiner respectfully disagrees. Iguchi discloses predicting the taxi will stop based on the determining that a person is waiting to ride on the taxi (see at least [0040]). Zhu teaches predicting a second observed vehicle will go around a first observed vehicle if it is determined the first observed vehicle will come to a stop (see at least Fig. 5 and Col. 10 lines 6-12). Therefore, the combination of Iguchi and Zhu teaches determining that a first vehicle will stop based on a pedestrian and determining that a second vehicle will go around to pass the first vehicle. Thus, examiner sets forth the combination of Iguchi and Zhu teaches the limitations of claims 4-5.
Response to Amendment
Regarding the objection to the specification, applicant has not amended the specification to overcome the objection. The objection to the specification is therefore maintained.
Regarding the claim interpretations under 35 USC §112(f), applicant has amended the claims to no longer invoke an interpretation for two out of the three prior interpretations. One interpretation under 112(f) remains as outlined below.
Regarding the rejections to the claims under 35 USC § 112, applicant has amended the claims to overcome the rejections. The rejections under 35 USC § 112 have been withdrawn.
Regarding the rejections to the claims under 35 USC § 101, amendments made to the claims fail to overcome the rejection. Therefore, the rejection under 35 USC § 101 is maintained as outlined below.
Regarding the rejections to the claims under 35 USC § 103, the amendments made to the claims fail to overcome the prior art of record. Therefore, the rejection under 35 USC § 103 is maintained as outlined below.
Specification
Applicant is reminded of the proper language and format for an abstract of the disclosure.
The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words in length. The abstract should describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details.
The language should be clear and concise and should not repeat information given in the title. It should avoid using phrases which can be implied, such as, “The disclosure concerns,” “The disclosure defined by this invention,” “The disclosure describes,” etc.  In addition, the form and legal phraseology often used in patent claims, such as “means” and “said,” should be avoided.
Claim Objections
Claims 2 and 3 are objected to because of the following informalities:  
Regarding claim 2, “the other vehicle” should read “said another vehicle” in order to avoid a lack of antecedent basis and to provide clarity and consistency in the claim language.  
Regarding claim 3, “a traffic signal showing red light” should read “a traffic signal showing a red light” for proper grammar.
Appropriate correction is required.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitations are: 
 “A detection unit configured to detect another vehicle” in claim 4. Applicant’s specification discloses “detection unit 16” includes “a camera 161, a radar 162, and a LiDAR 163” in [0020].
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-5 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without adding significantly more.
101 Analysis – Step 1
Regarding Step 1 of the Revised Guidance, it must be considered whether the claims are directed to one of the four statutory classes of invention. In the instant case, claims 1-3 are directed to a prediction apparatus and claims 4-5 are directed to a vehicle. Therefore, claims 1-5 are within at least one of the four statutory categories (apparatus).
101 Analysis – Step 2A, Prong 1
	Regarding Prong 1 of the Step 2A analysis in the 2019 PEG, the claims are to be analyzed to determine whether they recite a judicial exception. 
	Independent claim 1 includes limitations that recite an abstract idea (bolded below). Claim 1 recites:
A prediction apparatus, configured to be provided on a vehicle, comprising at least one processor circuit with a memory comprising instructions, that when executed by the processor circuit, cause the at least one processor circuit to at least: 
acquire information of another vehicle existing on the periphery of the vehicle and information of an object existing on the periphery of said another vehicle; and 
predict a behavior of said another vehicle based on the information of said another vehicle and the information of the object, 
wherein in a case that the object is a person, and the person turns eyes to a side of said another vehicle, that said another vehicle will decelerate.
The examiner submits that the bolded limitations above constitute a “mental process” because under its broadest reasonable interpretation, the claim covers performance of the limitations in the human mind. For example, a driver would be able to observe the environment of the self-vehicle and determine that another vehicle and pedestrian are present along the road and sidewalk. The driver would then be able to determine that the other vehicle will decelerate if the pedestrian is looking to the other vehicle to stop.
101 Analysis – Step 2A, Prong 2
Regarding Prong 2 of the Step 2A analysis in the 2019 PEG, the claims are to be analyzed to determine whether the claim, as a whole, integrates the abstract idea into a practical application. As noted in the 2019 PEG, it must be determined whether any additional elements in the claim, beyond the abstract idea, integrate the exception into a practical application in a manner that imposes a meaningful limit on the judicial exception (mental process). The courts have indicated that additional elements merely using a computer to implement an abstract idea, adding insignificant extra solution activity, or generally linking use of a judicial exception to a particular technological environment or field of use do not integrate a judicial exception into a “practical application.”
In the instant application, the additional limitations beyond the above-noted abstract ideas are as follows (where the underlined portions are the “additional limitations” while the bolded portions continue to represent the “abstract idea”): 
A prediction apparatus, configured to be provided on a vehicle, comprising at least one processor circuit with a memory comprising instructions, that when executed by the processor circuit, cause the at least one processor circuit to at least: 
acquire information of another vehicle existing on the periphery of the vehicle and information of an object existing on the periphery of said another vehicle; and 
predict a behavior of said another vehicle based on the information of said another vehicle and the information of the object, 
wherein in a case that the object is a person, and the person turns eyes to a side of said another vehicle, that said another vehicle will decelerate.
The recitation of “vehicle,” “processor circuit,” and “memory” are provided at a high level of generality. Therefore, the additional elements recited fail to provide a specific technology that is integral to the claim and merely amount to the general application of the abstract idea to a technological environment. Thus, the claim must be further examined under Step 2B.
101 Analysis – Step 2B
	Regarding Step 2B of the Revised Guidance, it must finally consider whether the claim includes any additional element or combination of elements that provide an inventive concept (i.e., whether the additional element or elements are sufficient to amount to significantly more than the abstract idea). 
In the instant application, representative independent claim 1 does not include additional elements (considered both individually and as an ordered combination) that are sufficient to amount to significantly more than the judicial exception for the same reasons to those discussed above with respect to determining that the claim does not integrate the abstract idea into a practical application. As discussed above, the additional elements amount to nothing more than merely applying the abstract idea into a technological environment. Hence, the claim is not patent eligible.
	Independent claims 2 and 4 are parallel in scope to claim 1 and are ineligible for similar reasons.
	Specifically regarding claims 2, in addition to the similar limitations of claim 1, the limitation “predicted that a person entering or exiting said another vehicle will not be performed even if said another vehicle stops” of claim 2 is an abstract idea that can be performed in the mind. For example, the driver would be able to predict that the “another vehicle” is not picking up the pedestrian if the other vehicle is simply stopping at a light. The additional element of “acquire front information of another vehicle” is considered “mere data gathering” which has been ruled by the courts as insignificant extra-solution activity (see MPEP 2106.05(g)) and fails to integrate the abstract into a practical application. Thus, the additional elements amount to nothing more than merely applying the abstract idea into a technological environment and insignificant extra-solution activity rendering the claim not patent eligible. 
Claim 3 is dependent on claim 2 and inherits the abstract idea set forth in claim 2. No other technology or action has been recited in claim 3 to integrate the abstract idea into a practical application. Thus, claim 3 also does not confer eligibility on the claimed invention and is ineligible for reasons stated above and for similar reasons to claim 1.
Regarding claims 4, in addition to the similar limitations of claim 1, the limitation “predicted that the first other vehicle will stop based on a behavior of a person as the object, and that the second other vehicle will pass the first other vehicle” of claim 4 is an abstract idea that can be performed in the mind. For example, the driver may determine the first vehicle is picking up a passenger who is waving at the car and predict the second vehicle will try to maneuver around the first vehicle. The additional elements “detection unit” and “vehicle” are provided at a high level of generality and also merely amount to applying the abstract idea into a technological environment. Thus, the additional elements fail to integrate the abstract idea into a practical application and renders claim 4 not patent eligible.
Claim 5 is dependent on claim 4 and inherits the abstract idea set forth in claim 4. The additional element “computer-readable storage medium” is also provided at a high level of generality and amounts to applying the abstract idea into a technological environment. Therefore, the additional elements of claim 5 also fail to integrate the abstract idea into a practical application and is not patent eligible.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1 is rejected under 35 U.S.C. 103 as being unpatentable over Iguchi et al. (JP 2010039717 A; hereinafter Iguchi; see reference N on previous PTO-892) in view of Delp (U.S. Patent Application Publication No. 2018/0276986 A1).

    PNG
    media_image1.png
    294
    511
    media_image1.png
    Greyscale

Iguchi Fig. 1
Regarding claim 1, Iguchi discloses:
A prediction apparatus, configured to be provided on a vehicle (vehicle control device mounted on a vehicle, see at least [0013]), comprising at least one processor circuit with a memory comprising instructions (Random Access Memory 441, see at least [0087]), that when executed by the processor circuit, cause the at least one processor circuit to at least (computer is caused to execute a procedure, see at least [0009]): 
acquire information of another vehicle existing on the periphery of the vehicle and information of an object existing on the periphery of said another vehicle (imaging device 310 detects surrounding vehicles and passengers at a bus stop or taxi stand, see at least [0023] and Fig. 1); and 
predict a behavior of said another vehicle based on the information of said another vehicle and the information of the object (when the apparatus detects a bus, it searches for a nearby bus stop and predicts whether the bus will stop at the bus stop, see at least [0017]) *Examiner sets forth bus stop is an object, 
wherein, in a case that the object is a person, it is predicted that said another vehicle will decelerate (apparatus determines that a person is waiting to ride on the taxi and predicts the taxi will stop, see at least [0039]-[0040]).
Iguchi does not explicitly disclose:
the person turns eyes to a side of said another vehicle
However, Delp teaches:
the person turns eyes to a side of said another vehicle (vehicle control unit 110 performs gaze detection by locating human traffic participant’s eyes to track the gaze direction, see at least [0045] and [0102])
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the surrounding vehicle trajectory prediction disclosed by Iguchi by adding the pedestrian gaze tracking taught by Delp. One of ordinary skill in the art would have been motivated to make this modification in order “to indicate where a focus lies of a human traffic participant's attention” (see [0112]).
Claims 2-3 are rejected under 35 U.S.C. 103 as being unpatentable over Iguchi in view of Nadeem et al. (U.S. Patent Application Publication No. 2011/0095908 A1; hereinafter Nadeem).

    PNG
    media_image2.png
    321
    473
    media_image2.png
    Greyscale

Nadeem (US 2011/0095908 A1) Fig. 8
Regarding claim 2, Iguchi discloses:
A prediction apparatus, configured to be provided on a vehicle (vehicle control device mounted on a vehicle, see at least [0013]), comprising at least one processor circuit with a memory comprising instructions (Random Access Memory 441, see at least [0087]), that when executed by the processor circuit, cause the at least one processor circuit to at least (computer is caused to execute a procedure, see at least [0009]): 
acquire information of another vehicle existing on the periphery of the vehicle and information of an object existing on the periphery of said another vehicle, and front information of the other vehicle (imaging device 310 detects surrounding vehicles and passengers at a bus stop or taxi stand, see at least [0023]); and 
predict a behavior of said another vehicle based on the information of said another vehicle and the information of the object (when the apparatus detects a bus, it searches for a nearby bus stop and predicts whether the bus will stop at the bus stop, see at least [0017]; apparatus determines that a person is waiting to ride on the taxi and predicts the taxi will stop, see at least [0039]-[0040]) *Examiner sets forth bus stop can be an object, 
Iguchi does not disclose:
wherein, in a case that the object exists on a traveling route of said another vehicle, it is predicted that a person entering or exiting said another vehicle will not be performed even if said another vehicle stops.
However, Nadeem teaches:
wherein, in a case that the object exists on a traveling route of said another vehicle, it is predicted that a person entering or exiting said another vehicle will not be performed even if said another vehicle stops (vehicle stops and waits at a red light, see at least [0075], [0114], and Fig. 8).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the pedestrian pick up prediction disclosed by Iguchi by adding the red light stop taught by Nadeem. One of ordinary skill in the art would have been motivated to make this modification in order to determine other times the bus will have to stop. Additionally, it is common knowledge and well known to all drivers that vehicles must stop at a red light. 
Regarding claim 3, the combination of Iguchi and Nadeem teach the elements above but Iguchi does not disclose:
the predetermined condition includes that the object includes a traffic signal showing red light
However, Nadeem teaches:
The prediction apparatus according to claim 2, wherein the predetermined condition includes that an object exists on a traveling route of the other vehicle and/or that a traffic signal ahead of the other vehicle is showing red light (vehicle stops and waits at a red light, see at least [0075], [0114], and Fig. 8).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the pedestrian pick up prediction disclosed by Iguchi by adding the red light stop taught by Nadeem. One of ordinary skill in the art would have been motivated to make this modification in order to determine other times the bus will have to stop. Additionally, it is common knowledge and well known to all drivers that vehicles must stop at a red light.
Claims 4-5 are rejected under 35 U.S.C. 103 as being unpatentable over Iguchi in view of Zhu et al. (U.S. Patent No. 9,381,916 B1; hereinafter Zhu). 
Regarding claim 4, Iguchi discloses:
A vehicle comprising: a detection unit configured to detect another vehicle existing on the periphery of the vehicle and an object existing on the periphery of said another vehicle (imaging device 310 detects surrounding vehicles and passengers at a bus stop or taxi stand, see at least [0023] and Fig. 1); and 
at least one processor circuit with a memory comprising instructions (Random Access Memory 441, see at least [0087]), that when executed by the processor circuit, cause the at least one processor circuit to at least (computer is caused to execute a procedure, see at least [0009]);
predict a behavior of said another vehicle based on a detection result of said another vehicle and a detection result of the object by the detection unit (when the apparatus detects a bus, it searches for a nearby bus stop and predicts whether the bus will stop at the bus stop, see at least [0017]) *Examiner sets forth bus stop is an object, 
wherein, letting said another vehicle be a first other vehicle, in a case that a second other vehicle is traveling behind the first other vehicle, it is predicted that the first other vehicle will stop based on a behavior of a person as the object, and that (apparatus determines that a person is waiting to ride on the taxi and predicts the taxi will stop, see at least [0039]-[0040]).
Iguchi does not explicitly disclose:
the second other vehicle will pass the first other vehicle
However, Zhu teaches:
the second other vehicle will pass the first other vehicle (autonomous vehicle 101 determines vehicle 520 will be at a complete stop and increases the probability that vehicle 510 will change lanes to go around stopped vehicle 520, see at least Fig. 5 and col. 10 lines 6-12)
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the surrounding vehicle stopping prediction disclosed by Iguchi by adding the second vehicle path determination taught by Zhu. One of ordinary skill in the art would have been motivated to make this modification in order “to adjust the predicted behavior of each vehicle based on the predicted behavior of other nearby vehicles” (see col. 10 lines 14-16).
Regarding claim 5, the combination of Iguchi and Zhu teaches the elements above and Iguchi further discloses:
A computer-readable storage medium storing a program, the program configured to cause a computer to function as each unit of the vehicle according to claim 4 (HDD 430 stores information necessary for executing processing by CPU 450 and stores vehicle control processing program 431, see at least [0078]-[0079]).
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HANA LEE whose telephone number is (571)272-5277. The examiner can normally be reached Monday-Friday: 7:30AM-4:30PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jelani Smith can be reached on (571) 270-3969. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/H.L./Examiner, Art Unit 3662                                                                                                                                                                                                        
/DALE W HILGENDORF/Primary Examiner, Art Unit 3662